Citation Nr: 1436498	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a cardiac disability, to include coronary artery disease (CAD) and cardiac arrhythmias, due to VA treatment at the Ann Arbor VA Medical Center (VAMC) in 1982.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 with service in the United States Army Reserve (USAR) from March 1970 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2008 at the RO.  A transcript of the hearing is of record.  

In August 2011, the Board remanded the claims for entitlement to service connection for a left knee disability and the claim for compensation under 38 U.S.C.A. § 1151.  The August 2011 decision also denied the claim to reopen entitlement to service connection for a low back disability.  The Veteran appealed the denial of the claim to reopen to the Court of Appeals for Veterans Claims (Court).   In an October 2012 memorandum decision, the Court vacated and remanded the portion of the August 2011 decision that denied the claim to reopen service connection for a low back disability.  

The appeal was returned to the Board and in May 2013 and the Board reopened the claim for service connection for a low back disability.  The reopened claim was remanded along with the claims for service connection for a left knee disability and compensation under 38 U.S.C.A. § 1151 for further development.  The case has now returned to the Board for further appellate action. 



FINDINGS OF FACT

1.  A chronic low back disability clearly and unmistakably existed prior to active duty service and was not aggravated during such service.

2.  The Veteran's left knee disability, currently diagnosed as left knee degenerative joint disease status post total knee arthroscopy, is not etiologically related to any incident of active military service.

3.  The Veteran did not incur an additional disability to include a cardiac condition due to VA treatment at the Ann Arbor VAMC in 1982.


CONCLUSIONS OF LAW

1.  A chronic low back disability clearly and unmistakably pre-existed active duty service and was not incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A chronic left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.6, 3.303. 

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a cardiac disability, to include CAD and cardiac arrhythmias, due to VA treatment at the Ann Arbor VAMC in 1982 are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it pre-existed active duty and was aggravated due to in-service injuries.  The record clearly establishes the presence of a current disability; the Veteran was diagnosed with posttraumatic degenerative disease of the lumbar spine status post laminectomies and fusion at a March 2014 VA examination.  VA and private records also document various surgeries and consistent complaints of back pain throughout the claims period.  Additionally, a January 2013 private MRI demonstrated multiple levels of degenerative changes, disc bulges, and residuals of multiple prior laminectomies.  Thus, a current low back disorder is clearly established.  

The Board must now determine whether an in-service injury occurred.  The Veteran contends that he injured his lumbar spine during basic training in 1968 at Fort Knox and again during a duty assignment at Fort Washington.  Service treatment records document several complaints of low back pain in1968 as well as diagnoses of chronic low back pain and a lumbosacral strain.  However, the record also contains some evidence that a chronic low back disability pre-existed the Veteran's entry into active duty service in March 1968.  The Board must therefore determine whether the presumption of soundness has been rebutted in this case with respect to the lumbar spine.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's March 1968 enlistment examination indicates that examination of the lumbar spine was abnormal, but does not include a specific finding or diagnosis identifying the abnormality.  The Veteran reported a history of recurrent back pain on the accompanying report of medical history and noted a one year history of lumbar myofascitis.  While the enlistment examination clearly records some history related to the low back, the examining physician did not specifically identify the nature of the abnormality.  The Board will resolve all doubt in favor of the Veteran and find that a chronic disability was not "noted" at enlistment and the presumption of soundness is for application.  

Although the presumption of soundness applies to the current case, the Board finds that it is rebutted.  The medical and lay evidence establishes that a low back disability clearly and unmistakably pre-existed the Veteran's entrance into active duty service in March 1968 and was clearly and unmistakably not aggravated therein.

Service records include a March 1968 letter from the Veteran's private chiropractor stating that the Veteran was hospitalized in January 1966 for low back pain associated with injuries incurred in a motor vehicle accident two years earlier.  The chiropractor also observed that the Veteran had experienced several acute attacks of low back pain in the intervening years due to frontal plane alignment of the lumbo-sacral arthrodials.  Additionally, the Veteran reported a history of pre-existing back problems while receiving treatment during service.  In March 1968, soon after his enlistment, he complained of low back pain radiating to the bilateral thighs.  He was diagnosed with a lumbosacral strain and stated that he injured his back four years earlier in a motor vehicle accident.  The record also contains medical opinions from two VA physicians (dated in February 2007 and March 2014) concluding that the Veteran had a chronic low back strain before his induction into military service.  

Although the Veteran testified in June 2008 that his back pain prior to service was actually due to a kidney condition rather than a spinal disability, the Board notes that he has provided inconsistent statements regarding the history of his back pain throughout the claims period.  The Veteran reported entering service with a chronic back disorder in various statements to VA, but then reported having only "minor problems" with his back before service on the September 2007 substantive appeal.  The Board also notes that private treatment records pertaining to the Veteran's work-related post-service back injury are silent for statements of in-service back problems.  In any event, the Board finds that the objective and contemporaneous medical evidence is more credible and probative regarding the state of the Veteran's lumbar spine at the time of his entrance into service.  The multiple medical opinions, including the March 1968 letter from the Veteran's private chiropractor, establish that a chronic lumbosacral spine condition clearly and unmistakably existed prior to the Veteran's enlistment in active duty.

With respect to whether the disability was clearly and unmistakably not aggravated by service, as noted above, service records document several complaints of low back pain during active duty.  The Veteran was diagnosed with a lumbosacral strain in March 1968 and was placed on a physical profile excusing him from pushups during physical training.  He also complained of back trouble on the separation report of medical history in February 1970.  Despite these complaints, the Board finds that the pre-existing back strain was not clearly and unmistakably aggravated during military service. 

The Veteran was treated for low back pain in 1968, but spinal X-rays taken in August and September 1968 were negative for any abnormality.  He was also not diagnosed with any spinal abnormalities other than a pre-existing strain or muscle aches during service.  After October 1968 there were no further complaints of back pain during service and physical examination of the Veteran's spine was normal at the February 1970 separation examination.  The Veteran reported a history of back trouble on the accompanying report of examination, but there were no medical findings accompanying the Veteran's comments.  Additionally, the Board notes that the post-service records do not document any complaints of back pain after service until July 1973, more than three years after discharge, when the Veteran reported experiencing occasional back pain during private treatment for infertility.  There are also no medical findings of back problems after service until September 1975, when the Veteran fell off a machine at work and incurred a fracture to his lumbar vertebra and his sixth rib.  Since that time, the Veteran consistently dated the onset of his back problems to the work injury while receiving private and VA treatment and has undergone multiple surgeries in an attempt to repair the injuries to the lumbar spine.  
The record also contains several medical opinions weighing against a finding of in-service aggravation.  In February 2007, a VA physician who reviewed the claims file specifically found that the Veteran's pre-existing lumbosacral strain did not undergo a progression in service other than what would be medically expected.  Similarly, the March 2014 VA examiner concluded that the Veteran experienced episodes of acute flare-ups of the pre-existing back strain that were treated and resolved.  The examiner further stated that neither the service nor post-service evidence established a permanent aggravation of the Veteran's low back strain.  

The Board also notes that the weight of the competent evidence clearly attributes the Veteran's current low back disability to his work-related spinal fracture rather than the pre-service back strain.  The record contains two VA medical opinions dating from June 2002 and March 2014 finding that the Veteran's current complaints are due to the September 1975 fall and subsequent surgeries.  The Veteran's numerous other health care providers, including those who examined the Veteran in association with his claim for Social Security disability compensation, have also universally associated the Veteran's low back condition to the work injury.  Finally, the Veteran's own statements, provided to his VA and private physicians while receiving medical treatment, have universally dated the onset of his back problems to the 1975 fall.  His correspondence to VA during the course of his appeal reports an aggravation of back pain during service that continued up to the date of his work accident; however, the Board finds that the Veteran's statements given in the context of contemporaneous medical treatment are more credible than those given in support of a claim for disability compensation.  

In any event, it is clear that the Veteran manifested a pre-existing chronic low back condition prior to his entry into active duty service and the condition was clearly and unmistakably not aggravated therein.  The presumption of soundness has been rebutted and the claim for service connection for a low back disability must be denied. 


Left Knee Disability 

The Veteran contends that service connection is warranted for a left knee disability as it was incurred due to an injury in July 1973 while he was serving on active duty with the USAR.  He testified in June 2008 that he was called to annual reserve training in July 1973 at Camp Drum, New York.  While playing softball at Camp Drum, he injured his left knee and was treated at sick call.  He was told he tore the cartilage and ligaments in his knee and was advised to seek private follow-up medical care.  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   Service connection is therefore available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

As a preliminary matter, the Board finds that the record establishes the presence of a chronic left knee disability.  Private and VA treatment records document findings of left knee degenerative joint disease dating from December 1989.  The same diagnosis was also rendered upon VA examinations in February 2013 and March 2014.  A current chronic disability is therefore demonstrated.

The Board must now determine whether the Veteran injured his knee during a period of ACDUTRA or INACDUTRA.  As noted above, the Veteran testified during the June 2008 hearing that he was called to annual two week training at Camp Drum, New York in July 1973 and incurred a ligamentous injury to the left knee while playing softball.  The training described by the Veteran is consistent with ACDUTRA.  However, there is nothing in the service personnel records, service treatment records, or information received from the service department to verify a period of ACDUTRA (or INACDUTRA) in July 1973 or at any other time during the Veteran's reserve service.  
The Veteran's service personnel records include a February 1974 memorandum documenting his separation from the standby reserve component of the USAR effective March 1, 1974.  Personnel records are also completely negative for any indication that the Veteran served a period of ACDUTRA or INACDUTRA.  The National Personnel Records Center (NPRC) confirmed in January 2013 and September 2013 that the Veteran was released from the standby ready reserve and was not called up or assigned to any unit during his period of service with the USAR.  Additional attempts to verify the Veteran's reported period of ACDUTRA in July 1973 were also unsuccessful; the Department of the Army and Defense Financing and Accounting Service (DFAS) was unable to locate any records indicating the Veteran served a period of ACDUTRA or INACDUTRA during his service with the USAR.  The Board also notes that all attempts to obtain additional treatment or personnel records dating from the Veteran's reserve service have been unsuccessful, despite multiple attempts to multiple sources dating throughout the claims period.  The consistent negative responses from the service department and other possible sources indicates that such records do not exist. 

The Board has considered the testimony of the Veteran.  He is competent to report that he participated in annual two week training at Camp Drum (now Fort Drum) in July 1973 at which time he injured his left knee.  However, the Board finds that the information received from the service department regarding the type and specific component of the Veteran's reserve service is more probative and persuasive than the Veteran's statements.  The Veteran's claim for service connection was received in May 2005 and he is therefore attempting to recollect events that occurred more than 30 years ago.  Furthermore, information contained in his personnel records and received from the service department are at odds with the Veteran's statements.  The service records clearly show that he enlisted in and was discharged from the standby ready reserve component of the USAR.  In a January 2014 statement, the Veteran alleged that the DFAS was unable to locate pertinent accounting records as he was paid in cash during the entirety of his reserve service, but the Board finds this statement lacks inherent credibility.  Thus, the Veteran's statements regarding the nature and character of his reserve service are outweighed by the objective evidence and findings from the service department.   

The weight of the evidence establishes that the Veteran did not serve any period of ACDUTRA or INACDUTRA during his period of service with the USAR.  As such, service connection is not possible for the left knee disability and the claim must be denied.  


Claim for Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 (West 2002) for a cardiac disability incurred as a result of treatment performed at a VA facility.  The Veteran argues that he developed a chronic cardiac condition as a result of an epidural block performed at the Ann Arbor VAMC in 1982 to treat his lumbar spine disability.  He specifically contends that his heart was damaged when it was pierced by a needle during the 1982 epidural block  procedure.  He attributes his current cardiac disabilities to this incident and the reported negligence of the VA employee performing the epidural block.     

In January 1981, the Veteran was seen at the Ann Arbor VAMC with complaints of low back pain status post two laminectomies and two epidural steroid injections.  He was referred for physical therapy and another epidural injection was performed in May 1981.  While available treatment records from the VAMC do not specifically document other lumbar epidural block procedures, the Veteran has consistently reported that he received additional steroid injections through 1982, to include the procedure that he claims resulted in a cardiac disability.
  
The Veteran underwent a stress electrocardiogram at a private hospital in April 1982.  The examination did not reveal any definitive evidence of coronary insufficiency, but the test was stopped early when the Veteran experienced an episode of syncope.  A year later, in May 1983, the Veteran was referred to a VA neurologist with complaints of paroxysmal episodes of weakness and dizziness.  An EEG was mildly abnormal and the Veteran reported experiencing episodes of black outs, weakness, and left side numbness since January 1983.  The VA neurologist suspected a seizure disorder and the Veteran was admitted to the VAMC in June 1983 for further testing.  A seizure disorder was diagnosed, though a VA provider also found in July 1983 that the Veteran's symptoms could be due to angina.  The next month, in August 1983, the Veteran reported a two year history of chest pain occurring with exertion and stress and he was referred to the cardiology department.  An exercise treadmill stress test was performed in September 1983 that elicited chest pain suggestive of angina.  However, the available medical records do not indicate that any additional cardiac or neurological follow-up was performed at the VAMC. 

The Veteran underwent cardiac catheterizations at private hospitals in June 1986 and July 1988.  Both procedures indicated normal coronary arteries, though the July 1988 private doctor diagnosed atypical chest pain and CAD, presumably based on the Veteran's history of substernal chest pain with associated syncope dating from January 1983.  He continued to receive intermittent treatment for various cardiac conditions and was diagnosed with CAD, hypertensive heart disease, and a supraventricular arrhythmia at a March 2014 VA examination.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

After review of the evidence, the Board finds that the Veteran did not incur an additional disability, to include a chronic cardiac condition, due to VA treatment at the Ann Arbor VAMC in 1982.  The Veteran contends that his heart was damaged due to the negligence of VA in 1982 during the administration of an epidural block injection.  During the March 2014 VA examination, he reported that he experienced chest pain and numbness to the head during the 1982 procedure and then blacked out.  The Veteran offered a similar history during a March 1988 examination performed in connection with a claim for compensation from the Social Security Administration (SSA).  At that time he stated that he experienced heart numbness during a VA epidural block when the injection had to be performed higher in the spine due to scar tissue from previous lumbar surgeries. 

The Veteran is competent to report that he underwent an epidural block injection at the Ann Arbor VAMC in 1982.  Additionally, he is competent to report that he experienced symptoms such as chest pain, weakness, and loss of consciousness during the procedure.  However, the Board notes that this history is at odds with the contents of his treatment records and his statements provided to VA physicians for treatment of seizures and angina.  The medical records show that the Veteran's first episode of syncope occurred in April 1982 during a private stress electrocardiogram rather than a VA epidural block.  The Veteran also never dated the onset of his chest pain and other symptoms to a VA procedure until the March 1988 SSA examination, more than six years after the alleged incident.  In fact, he consistently reported the onset of symptoms from January 1983 while receiving treatment from various providers.  These inconsistencies reduce the credibility and probative value of the Veteran's lay statements.

The record also contains two competent medical opinions weighing against the claim.  In March 2013, an independent health care provider opined that the Veteran's current cardiac conditions were not incurred in or aggravated by the reported VA epidural block in 1982.  The independent physician noted that the Veteran's description of the procedure, to include contact with his heart by the epidural needle, was not consistent either anatomically or procedurally with epidural injections.  The March 2014 VA examiner also provided an opinion against the claim in a May 2014 addendum to the March 2014 examination report.  The VA examiner specifically found that the Veteran did not incur any additional disability involving the heart or cardiovascular system following VA care and treatment involving the administration of an epidural block.  The examiner noted that a stress test performed in August 1983, a year after the reported epidural, was negative for cardiac problems.  More recent cardiac testing also did not support the Veteran's reports of experiencing a heart attack or cardiomyopathy during the 1982 epidural.  The medical opinions were rendered based on an accurate presentation of the Veteran's past medical history and were well-supported with references to specific evidence in the claims file.  The Board therefore finds that they are entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran linking his current cardiac conditions to VA treatment in 1982, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of chest pain during a VA epidural block, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The credibility of the Veteran's reported history is reduced and his lay statements are clearly outweighed by the competent medical evidence of record, including the medical opinions rendered by the March 2013 independent provider and the March 2014 VA examiner.  The evidence of record therefore establishes that the Veteran did not incur any additional disability due to the claimed VA treatment.

As the Veteran did not incur a cardiac disability as a result of a VA epidural block performed at the Ann Arbor VAMC in 1982, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2005 and March 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained multiple medical opinions to determine the nature and etiology of the disabilities on appeal.  VA providers rendered opinions in June 2002, February 2007, and March 2014 addressing the claim for service connection for a low back disability.  With respect to the Veteran's claim under 38 U.S.C.A. § 1151, an independent medical opinion was obtained in March 2013 and the March 2014 VA examiner provided an addendum medical opinion report in May 2014.  A VA examination and medical opinion were also provided in March 2014 in response to the claim for service connection for a left knee condition, but the Board notes that its denial above is predicated on the character and type of the Veteran's service with the USAR.  

VA has also obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  As discussed in the analysis above, numerous attempts have been made to obtain treatment and personnel records pertaining to the Veteran's service with the USAR.  Negative responses from the NPRC, Department of the Army, and DFAS indicate that additional reserve records do not exist.  Additionally, VA has determined that the Veteran's complete records of treatment from the Ann Arbor VAMC are not available.  A November 2010 memorandum details the steps taken to obtain the Veteran's VAMC records, to include multiple requests dated in 2009 and 2010 to the Ann Arbor VAMC and Toledo Community Based Outpatient Clinic (CBOC).  The AOJ determined that records dating from January 1973 to December 1975 were unavailable for review and all efforts to obtain them had been exhausted.  The Veteran was notified of the unavailability of the reserve service and VAMC records in multiple notice letters, to include November 2010 and April 2014.  He was also repeatedly asked to submit any service and VAMC records in his possession.  

The Board also finds that VA has complied with the January 2009, August 2011, and May 2013 remand orders of the Board.  In response to the Board's remands, efforts were made to obtain the Veteran's complete VA treatment records and verify the periods and character of his reserve service.  These efforts are outlined above, but were ultimately unsuccessful.  VA was able to obtain the Veteran's SSA records and records from the VAMC other than those from the Ann Arbor VAMC dating from January 1973 to December 1975.  The Veteran was also provided full notice of VA's duties to assist him in substantiating his claim and in June 2013 was asked to provide information regarding his work-related injuries, Workers' Compensation claims, employment, and his VA and non-VA health care providers.  The Veteran responded to the request with a June 2013 correspondence.  He was also provided VA examinations and appropriate medical opinions in response to his claims.  The case was then readjudicated in a May 2014 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.


Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability, to include CAD and cardiac arrhythmias, due to VA treatment at the Ann Arbor VAMC in 1982 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


